FERGUSON, Judge.
Testimony that appellant had stated several days before killing his wife that,
I’m an assassin, and I would kill anyone and I would do this when I go back to Cuba,
and on another occasion, three days before the stabbing, was heard to say,
Yes, you wait and see in the newspapers you’re going to hear that I killed my wife and I killed myself,
was relevant and admissible declarations tending to establish premeditation, an essential element to first-degree murder as charged. Statements of an accused expressing an intent to kill, followed not too remotely by the act of killing, may be evidence of premeditation. See Way v. State, 418 So.2d 1227 (Fla. 3d DCA 1982); Dino v. State, 405 So.2d 213 (Fla. 3d DCA 1981).
Because there is sufficient record evidence of premeditation to support the jury verdict, the conviction and sentence for first-degree murder will not be disturbed. Sireci v. State, 399 So.2d 964 (Fla.1981).
Affirmed.